Title: From John Adams to Timothy Pickering, 23 September 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept 23d 1799

I return you Mr. Murrays letters of May 28. June 13 & 22d, July 13 & 15 & the parts of newspapers inclosed with them. The private letter you sent me from Mr Murray, sometime ago, contained much such a review of the pamphlet of Boulay de la Meurthe. I have been anxious to see it, but it is not yet arrived. A parrallel between the English republic & the French must be a curious thing. I have long thought that the present generation in France England Ireland and America had never read Lord Clarendon. I am afraid Mr. Murray has not. If he had he would be less sanguine about so early a restoration in France. For my own part I have more anxiety about the English than the French. Chance or if you will, providence has added to two Scotchmen, a Godwinian descendant of a French refugee and justice I fear will not be heard. I own I doubt, whether we had not better meet the result in all its deformity. I am determined of far as depends upon me to execute the treaty in its full extent. If it costs us four millions sterling when it ought not to cost us only one I had rather pay it than depart from good faith or lie under the suspicion of it. If the judgment of Mr McDonald, Rich & Guillemarde finally prevailed, British equity will never be forgotten in America. The court have us in their power. If we believe Britains less hungry for plunder than Frenchmen, we shall be deceived
I shall be with you between the 10 & 15 of Octr.
